- internal_revenue_service department of the treasury date date quu449 person to contact badge number contact telephone number contact address last day to petition_tax_court date al lo sf certified mail dear sir or madam this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the revocation of your exempt status is effective for year ending date for the following reason s you are not organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1 c -1 d contributions to your organization are no longer deductible effective date if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the please contact the clerk of date of this final adverse determination_letter was mailed to you the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication892 you may write to the united_states tax_court at the following address second street nw washington dc since your exempt status has been revoked you aré required to file form_1120 u s_corporation income_tax return for all years beginning on or after august identified in the instructions for those returns income_tax returns for subsequent years are to be filed with the appropriate service_center you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to brooklyn office metrotech center fulton street brooklyn ny taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely enclosures publication a mcclern gi acting qrector eo examinations department of the treasury ve tax_exempt_and_government_entities_division internal_revenue_service tege eo examinations l t on ee taxpayer_identification_number form tax_year s ended __ person to contact id number contact numbers telephone fax certified mail - return receipt requested dear sir or madam we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals offic icer r will review your case the appeals offic ice is independent of the director eo examinations the appeals_office resolves most disputes informally and prompily the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f __ lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do nat protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree _under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you ‘may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at _ if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and y thank you for your cooperation r c johnson director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a department of the treasury - intemal revenue service explanation of items name of taxpayet schedule no or exhibit year period ended facts in our letter s dated we requested information necessarv to conduct an examination of your books_and_records for the year ended received the requested information as of this date we have not and sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you have not provided the requested information we propose to revoke your organization’s exemption from federation income tay veran --ction c entity you will be required to file the appropriate federal_income_tax of the internal_revenue_code effective as a taxable return form 886-a ev department of the ‘treasury - internal_revenue_service page -j-
